     Case 2:20-cv-02612-TJH-RAO Document 16 Filed 07/07/20 Page 1 of 3 Page ID #:204



 1

 2

 3

 4

 5

 6

 7

 8                     United States District Court
 9                     Central District of California
10                          Western Division
11

12     JAMES COOK, et al.,                               CV 20-02612 TJH (RAOx)
13                         Plaintiffs,
14             v.
                                                                   Order
15     ARCH INSURANCE COMPANY, et al.,
16                         Defendants.
17

18            The Court has considered the motion of Plaintiffs James Cook and Steven York
19    to remand, together with the moving and opposing papers.
20            In 2015, Cook retained York, an attorney, to represent him in a personal injury
21    lawsuit. Based on errors made by York in 2017 and 2018, Cook’s personal injury
22    claims became barred by the statute of limitations. Consequently, York advised Cook
23    to settle his personal injury claims.
24            On May 1, 2018, Defendant Arch Insurance Company [“Arch”], a citizen of
25    Missouri and New Jersey, issued an errors and omissions liability insurance policy to
26    York.
27            In March, 2019, Cook filed a malpractice action against York. York, then,
28    tendered a malpractice insurance claim to Arch. On April 19, 2019, Defendant Gloria

                                                                         Order – Page 1 of 3
     Case 2:20-cv-02612-TJH-RAO Document 16 Filed 07/07/20 Page 2 of 3 Page ID #:205



 1    Ha, a California-based claims adjuster for Arch, sent York a letter denying coverage
 2    under the policy. Apparently, because he had no insurance coverage, York did not
 3    respond to the malpractice complaint.       Consequently, on February 5, 2020, a
 4    $3,900,000.00 default judgment was entered against York. Thereafter, Arch changed
 5    its position regarding coverage, but its attempts to vacate the default judgment against
 6    York were unsuccessful. To settle Cook’s malpractice judgment, York assigned to
 7    Cook his claims against Arch for breach of contract and bad faith, with Cook reserving
 8    only his right to seek recovery from Arch for emotional distress and punitive damages.
 9          On February 13, 2020, Cook and York filed this action against Arch and Ha in
10    the Los Angeles Superior Court, alleging the following claims: (1) Breach of contract,
11    against Arch; (2) Breach of the covenant of good faith and fair dealing, against Arch;
12    and (3) Negligence, against Arch and Ha.
13          On March 19, 2020, Arch removed on the basis of diversity jurisdiction. While
14    Cook, York and Ha are all citizens of California, Arch asserted in its notice of removal
15    that Ha was a sham defendant because a valid cause of action was not asserted against
16    her. See Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). While
17    California does recognize a negligent misrepresentation cause of action against claims
18    adjusters, see Bock v. Hansen, 225 Cal. App. 4th 215, 231 (2014), it does not
19    recognize a cause of action for general negligence against claims adjusters, see Sanchez
20    v. Lindsey Modern Claims Servs., Inc., 72 Cal. App. 4th 249, 253 (1999). In their
21    state court complaint, Cook and York asserted only a general negligence cause of action
22    against Ha.
23          On March 26, 2020, Cook and York filed a First Amended Complaint [“FAC”],
24    here, which alleged a negligent misrepresentation claim against Ha in place of the
25    general negligence claim.
26          Cook and York, now, move to remand, arguing that the complete diversity does
27    not exist because Ha is a citizen of California. Cook and York, also, seek attorneys’
28    fees for the time expended on the motion to remand.

                                                                         Order – Page 2 of 3
Case 2:20-cv-02612-TJH-RAO Document 16 Filed 07/07/20 Page 3 of 3 Page ID #:206
